Citation Nr: 1021243	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-05 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for malaria.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to March 
1953.

This matter was last before the Board of Veterans' Appeals 
(Board) in September 2008, on appeal of a February 2006 
rating decision of the Winston-Salem, North Carolina regional 
office (RO) of the Department of Veterans Affairs (VA).  The 
rating decision denied the Veteran's claim and the Board, in 
2008, remanded for the provision of additional notice.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

This matter was remanded in 2008 for the provision of 
additional notice in accordance with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  However, the Board observes, as an 
initial matter, that the United States Court of Appeals for 
the Federal Circuit recently vacated the holding of Vazquez-
Flores, which required the VA to notify a veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

As part of the duty to assist, VA is responsible for 
gathering all pertinent records of VA treatment and making an 
effort to gather any identified private records.  The last VA 
treatment records within the claims file are dated in 2006.  
As such, while this case is in remand status, the RO/AMC must 
attempt to obtain records of any additional VA, or private, 
medical treatment.

Further, the claims file indicates that copies of the Board's 
2008 decision and the most recent, March 2010, supplemental 
statement of the case were returned to VA by the United 
States Postal Service as undeliverable.  The Board notes 
that, between 2008 and 2009, the AMC changed the Veteran's 
address, sending his mail to an address on [redacted], but 
the claims file does not reflect that the Veteran notified VA 
of a change from his prior address on [redacted]
(although a 2008 letter mailed to the Veteran at the [redacted] 
[redacted] address had been returned to VA as undeliverable).  

Although the Veteran has failed to apprise VA of his current 
mailing address, the claims file does not reflect that 
searches have been made by VA officials to ascertain his 
current, correct address.  Since, after such a search, the 
Board may conclude that the Veteran has abandoned his claim, 
see Hyson v. Brown, 5 Vet. App. 262 (1993), the RO/AMC must 
perform a search to ascertain his current, correct address.  
In so doing, the RO/AMC should determine whether or not an 
updated address is on file at any VA Medical Center (VAMC) 
from which the Veteran may have sought care since 2006 and, 
if not, mail letters to him (informing him that, without 
further communication from him, his claim may be considered 
abandoned) at both of his most recent prior addresses.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO/AMC must ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment that is not 
evidenced by the current record - to 
include VA treatment subsequent to 
2006.  The Veteran should be provided 
with the necessary authorizations for 
the release of any private treatment 
records not currently on file.  The 
RO/AMC should then obtain these records 
and associate them with the claims 
folder.

2.  Concurrent with the above-directed 
development, the RO/AMC must perform a 
search to ascertain the Veteran's 
current, correct address - to include 
determining whether the Veteran has 
reported a new mailing address to VA in 
conjunction with any medical treatment.  
If not, the RO/AMC must mail letters to 
the Veteran at his two (2) most recent 
mailing addresses ([redacted] and [redacted] 
[redacted]), informing him that, without 
further communication from him, his 
claim may be considered abandoned.

3.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claim, 
considering the propriety of "staged" 
ratings based on any changes in the 
degree of severity of his disability.  
The Veteran must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



